Name: 2009/797/EC,Euratom: Council Decision of 27Ã October 2009 appointing one Italian member of the European Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2009-10-31

 31.10.2009 EN Official Journal of the European Union L 285/40 COUNCIL DECISION of 27 October 2009 appointing one Italian member of the European Economic and Social Committee (2009/797/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to Council Decisions 2006/524/EC, Euratom (1) and 2006/651/EC, Euratom (2), Having regard to the proposal of the Italian Government, Having regard to the opinion of the Commission, Whereas a members seat on the European Economic and Social Committee has become vacant following the end of the term of office of Ms Susanna FLORIO, HAS DECIDED AS FOLLOWS: Article 1 Mr Stefano PALMIERI, responsabile dellarea di ricerca Sviluppo locale e politica industriale dellIRES CGIL  Istituto di ricerche economiche e sociali Confederazione generale italiana del lavoro (Group II  Employees Group), is hereby appointed as a member of the European Economic and Social Committee for the remainder of the current term of office, which runs until 20 September 2010. Article 2 This Decision shall take effect on the day of its adoption. Done at Luxembourg, 27 October 2009. For the Council The President C. BILDT (1) OJ L 207, 28.7.2006, p. 30. (2) OJ L 269, 28.9.2006, p. 13.